THE    ATTO~CNEY   GENERAL
                   0~ TEXAS
                    Au-     1%. Texas


                   March 26, 1962

Hon. Harold Hollingeworth Opinion No. WW-1283
County Attorney
Kaufman .C~ounty          Re: Whether Article 286a of
Kaufman, Texas                 Vernon's Penal Code applies
                               to the sale of mobile homes.
Dear Mr. Hollingsworth:
        In your recent letter you request an opinion as
to whether Article 286a of Vernon's Penal Code prohibits
the sale of mobile homes (house trailers).
       Article 286a provides in part as follows:
          "Section 1. Any person, on both the
       two (2) consecutivedays of Saturday and
       Sunday, who aells or offers for sale or
       shell compel, force,or oblige his employees
       to sell any ... motor vehicles; ... shall
       be guilty o$ a misdemeanor. Each separate
       sale shall constitutea separate offense."
        The prohibitionof the Act includes "motor vehicles."
It does not cover mobile homes or house trailers. A motor
vehicle by definition is a self-propelledvehicle. Article
67Olh, Section 1, Subdivision 3, Vernon's Civil Statutes;
Article 6675a-1, Section (b), Vernon's Civil Statutes;
Prudential Insurance Company of Great Britain ,v.Associated
  P. Lloyds 250 S.W.2d 477~ 479 480 (Ci A        19521 Compare
Article 1436-1, Section 1: Veion's Pen% C%      wheri for
the purpose of the Motor Vehicle Certificateo$ Tltle'Act,
the term "motor vehicle" includes "house trailers." Inasmuch
as mobile homes or house trailers are not self-propelledthey
are notincluded In the Items which cannot be sold under the
prohibitLoonof Article 286a, V.P.C.
        However, we call your attention to Article 286, V.P.,C.
which provides that:
          '*Anymerchant, grocer, or dealer in
       nmres or merchandiseor traders in any
       business whatsoever, ... or the agent
       or employee         person, who shall
       sell, barter       ... on Sunday shall
       be fined not       han Twenty or more
       than Fifty Dollars."
Hon. Harold Hollingsworth      Page 2   Opinion No. WW-1283


        The constitutionalityof these Sunday laws has
been upheld. Gabel v. Houston, 29 Tex. 336 (1867)   Bohl
v. State, 3 Cr‘im.Reports, 683; Usener v. State,8 Ers
Reports 177; Ex Parte Sundetrom,-83!!207 [Tex. App. 18881,     ,'
Whitcomb v. State, 17 S!?-258 LJ?
                               ex. App. 1891, Todd v. State,
   SW 642  (T    A p. 1892);'and Clark v. State, 319 .%?d
  6, (Tex: Crg: 1B 59). It is therefore our opinion that
whereas Article 286a does not prohibit the sale of mobile
homes or house trailers on either of the two consecutive
days of Saturday and Sunday, Article 286, V.P.C.,doespro-
hibit such sales on Sunday.
                     SUMMARY
          Article 286a, Vernon's Penal Code, does
          not prohibit the sale on both the consecu-
          tive days of Saturday and Sunday of mobile
          homes or house trailers. Article 286, V.P.C.,
          does prevent the sale of mobile homes or house
          trailers on Sunday.
                               Yours very truly,

                               yAfii?Lr~4

                                  Assistan; Attorney General
NVS:bjb
APPROVED:
OPINION COMMITTEE:
W; V. Gap ert, Chairman
IrwinR. zalmanson
Iola Wilcox
W. 0. Shultz
REVIEWED FOR THE ATTORNEY GENERAL
BY: Houghton Brownlee, Jr.